UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


HAYAT MAHMOUD OMAR,                      
                           Petitioner,
                 v.                               No. 03-1188
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                         
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A78-355-535)

                      Submitted: October 8, 2003

                      Decided: October 23, 2003

       Before WILKINSON, NIEMEYER, and TRAXLER,
                      Circuit Judges.



Petition denied by unpublished per curiam opinion.


                             COUNSEL

Hayat Mahmoud Omar, Petitioner Pro Se. Emily Anne Radford,
Joshua Eric Terrence Braunstein, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                         OMAR v. ASHCROFT
                              OPINION

PER CURIAM:

   Hayat Mahmoud Omar, a native and citizen of Eritrea, petitions for
review of an order of the Board of Immigration Appeals ("Board")
affirming, without opinion, the immigration judge’s denial of her
applications for asylum, withholding of removal, and protection under
the Convention Against Torture.

   On appeal, Omar first raises challenges to the immigration judge’s
determination that she failed to establish her eligibility for asylum. To
obtain reversal of a determination denying eligibility for relief, an
alien "must show that the evidence [s]he presented was so compelling
that no reasonable factfinder could fail to find the requisite fear of
persecution." INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992). We
have reviewed the evidence of record and conclude that Omar fails to
show that the evidence compels a contrary result. Accordingly, we
cannot grant the relief that Omar seeks.

   Omar also contends that the Board failed to provide a comprehensi-
ble reason for its decision in affirming the decision of the immigration
judge without opinion, after review by a single Board member, in
accordance with the procedure set out at 8 C.F.R. § 1003.1(e)(4)
(2003). We find that by explicitly adopting the immigration judge’s
decision as the agency’s final determination, the Board has fulfilled
the requirement of providing a reasoned basis for its decision. Cf.
Gandarilla-Zambrana v. Bd. of Immigration Appeals, 44 F.3d 1251,
1255 (4th Cir. 1995) (upholding the Board’s practice of adopting,
without further explanation, the reasoning of the immigration judge
and stating that the immigration judge’s decision then becomes the
sole basis for this court’s review).

   Accordingly, we deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                   PETITION DENIED